 In the Matter of TEXSUN CITRUS EXCHANGE, EMPLOYERandCITRUS,CANNERY WORKERS AND FOOD PROCESSORS UNION #24473, A. F. OF L.,PETITIONERCase No. 39-RC-30.-Decided Marcia 30, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held in this case on Febru-ary 8, 1949, before a hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel.*Upon the entire record in this case, the Board finds :1.The Employeris a non-profit corporation organized under theCo-Operative Marketing Act of the State of Texas. Its plant andprincipal place of business is at Weslaco, Texas.The Employer con-tends that it is not subject to the Board's jurisdiction on the groundthat itis a non-profit co-operative and that it never acquires title toany of the fruit it processes.The Employer consists of nine member Associations, each of whichin turn is composed of several hundred individual growers of citrusfruits.The Employer has a contract with each member Associationunder the terms of which the Employer agrees to sell, market, and proc-ess all fruit controlled by the Associations.Fresh fruit is packedand shipped by the Associations in accordance with instructions givenby the Employer's salesdepartment.Fruit that is not marketable aswhole fruit is sent to the Employer's plant at Weslaco where juiceis extracted and canned; the residue of the fruit is used in the makingof cattle feed.Most sales are negotiated by brokers located through-out this country and abroad. In addition, the Employer maintainsfour selling offices of its own in various parts of the country.At the*Reynolds,Murdock, and Gray.82 N. L. R. B, No. 66.540 TEXSUN CITRUS EXCHANGE541end of eachseason,the Employer divides the net proceeds of theseason's operations among the memberAssociations in proportion tothe amount of fruit contributed.Title to the fruititself never passesto the Employer.The raw materials needed by the Employer in its canning and feedoperations are all purchased in Texas.However,fromsuch canningoperationsthe Employer markets annually fruit juice having a valuein excessof $4,000,000, of which approximately 80 percent is shippedto points outside texas.Moreover, the Employersells annually as abyproduct cattle feed valued in excess of $500,000 of which between15 percent and 20 percent is shipped to points outside theState ofTexas.The non-profit character of the Employer's businessis no deterrentto our assumptionof jurisdiction.-Furthermore, it has been clearlyestablished that an employer is not required, for jurisdictional pur-poses,to have title to goods which enter the stream of interstate com-merce;the processing of such goods is sufficient to bring the employerwithin the Board's jurisdiction 2We find, contrary to the Employer's contention, that it is engagedin commerce within the meaning of the Act.'2.The Petitioner is a labor organization which claims to representemployees of the Employer.3.A question of representation exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.All employees in the Products Division of the Texsun CitrusExchange,Weslaco, Texas, excluding clerical employees, weighers,checkers, guards,4 and supervisors within the meaning of the Act,constitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.The Employer's businessis seasonalin nature, extending fromOctober to June.There are about 25 year-round employees, butwhen peak employment is reached the number of employees is about275.Most of the seasonal employees return to their work with theEmployer season after season.The Employer points out in its brief, filed on March 7, 1949, thatunusual weather conditions have resulted in a reduction of force toiMatter ofIllinois Instituteof Technology, etc,81 N. L R B 201.2N. L R B. v. Bradford Dyeing Association, et al,310 U. S. 318 (1940).8Matter of Azusa Citrus Association,65 N L. It. B. 1136;North 'Whittier Heights CitrusAssociation v.N. L, R B ,109 F. (2d) 76 (C. C. A. 9, 1940), cert. den. 310U. S. 632.4One employee works part of the time as a watchman and the rest of the time as ajanitor.Since this employee spends considerably more than 50 percent of his time doingjanitorial work, we shall not exclude him from the unit as a guard.Matter of SteelweldEquipment Company, Inc.,76 N.L. It. B. 831. 542DECISIONSOF NATIONALLABOR RELATIONS BOARDabout 50 at the present time, and that shortly there will only be 25employees in the Products Division.We believe that, customarily,an election in seasonal industries should be held at or near the peakof employment in order that the franchise be made available to theemployees most interested in the selection of a bargaining represent-ative.5If the Regional Director finds the facts alleged above to besubstantially true, and that a representative number of employees arenot now employed, he may properly defer the election until at orabout the peak of employment in the next season.We shall, there-fore, direct that the election be held on a date to be determined by theRegional Director among the employees in the appropriate unit whoare employed during the pay-roll period immediately preceding thedate of issuance of the Notice of Election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted on a date to be selected by the RegionalDirector for the Sixteenth Region subject to the instructions set forthin paragraph 5, above, under the direction and supervision of saidRegional Director, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5, asamended, among the employees in the unit found appropriate inparagraph 4, above, who were employed during the pay-roll periodimmediately preceding the date of issuance of the Notice of Election,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desire to be repre-sented, for purposes of collective bargaining, by Citrus, CanneryWorkers and Food Processors Union #24473, A. F. of L.5Matter of Edgar F. HurJ Company,77 N. L.R. B. 762.